 



Exhibit 10.1
AMENDED EMPLOYMENT AGREEMENT made as of the 17th day of May 2006 by and between
ARROW ELECTRONIC EMEASA INC., a Delaware Corporation with its principal office
at 50, Marcus Drive, Melville, New York, 11747 (the “Company”) and GERMANO
FANELLI, residing at 14, Via F.lli Bressan, 20126 Milan, Italy (the “Executive”)
WHEREAS an employment agreement was entered into by and between the Company and
the Executive on the 1st day of January 2004 and is still effective between the
parties (the “Employment Agreement”); and
WHEREAS the Company and the Executive wish to amend the Employment Agreement to
reflect certain changes which they have agreed upon in relation to some of the
terms and conditions reflected in the Employment Agreement; and
WHEREAS the Executive wishes to accept the Employment offered by the Company as
amended by this amended employment agreement (the “Amended Employment
Agreement”) in order to render services to the Company on the terms set forth
in, and in accordance with the provisions of, this Amended Employment Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
1. New Employment Period and Executive’s position
The Company and the Executive agree that the Employment Period, as defined in
the Employment Agreement, will come to an end, other than for the reasons set
out in letters (a), (b) and (c), of Section 3 of the Employment Agreement, on
June 30, 2008 (the “New Employment Period”) on the understanding, however, that
the Executive will discharge his duties during the New Employment Period in the
manner and in the capacity described below.

(i)   until December 31, 2006, on a full-time basis, holding the position as
President of EMEASA; and

(ii)   between January 1 and December 31, 2007, as either President or Chairman
of EMEASA, as determined by the Company, on a part-time basis, by devoting up to
an average of three days out of five working days per week as required by the
Company (for the avoidance of doubt, (i) the Executive will be able to spread
over a period of thirty days his part-time involvement, in his sole discretion,
provided that, by so doing, he will be able to discharge his duties to the
reasonable satisfaction of the Company and (ii) the extent of the Executives
activities and involvement in the business during this period and the January 1
through June 30, 2008 period, and whether or not the Executive has an office at
the Company’s

4



--------------------------------------------------------------------------------



 



    facilities during such periods, shall be determined by the Company in its
sole discretion); and

(iii)   from January 1 through June 30, 2008 as Chairman of EMEASA , on the same
part-time basis as set out in (ii) above.

The Company and the Executive recognize that it is essential that for all
relevant purposes the Executive shall continue to be employed as a subordinate
executive employee by any designated company belonging to the Arrow Group of
Companies, during the New Employment Period, in order not to jeopardize in any
manner the Executive’s pension benefits.
2. Compensation
     a) Monetary Remuneration and Benefits. During the New Employment Period,
the Company shall pay to the Executive for all services rendered by him in any
capacity the compensation and benefits specified in the term sheet attached
hereto as Exhibit A (the “New Term Sheet”), as amended in respect of the term
sheet attached as Exhibit A to the Employment Agreement.
3. Non-Competition; Trade Secrets

3.1   Section 7.b (iv) of the Employment Agreement is hereby amended to read as
follows: “If the Company decides to exercise its right pursuant to this
paragraph 7(b) to require the Executive to extend his non-competition obligation
beyond termination of his work relationship with the Company, the Company agrees
to pay the Executive, in consideration thereof and contingent on his adherence
to the terms of such obligations set forth herein, an amount equal to 80% of the
sum of: (i) his annual base salary, (ii) his average annual bonus, including his
Net Special Bonus, for the past three years of employment (or if less than three
years, such lesser number of years) for each year of such non-competition
obligation (as adjusted for any period less than one year) payable in equal
monthly installments during such term of non-competition".

3.2   Section 7.e of the Employment Agreement is amended to read as follows:
“Disclosure. The Executive will promptly furnish in writing to the Company, its
subsidiaries or affiliates, any information reasonably requested by the Company
(including any third party confirmations) with respect to any activity or
interest that the Executive may have in any business which is at the time of the
investment, or thereafter becomes, a customer or supplier of the Company or any
of the Company’s subsidiaries or affiliates or which, at the time of the
investment, or thereafter, competes with the business of the Company or any of
the Company’s subsidiaries or affiliates.

5



--------------------------------------------------------------------------------



 



4. Surviving terms and conditions of the Employment Agreement
The Company and the Executive agree that the Employment Agreement and any and
all of its terms and provisions including those contained in the relevant
Exhibits, shall survive the execution of this Amended Employment Agreement with
the only exception of the Term Sheet which is replaced by the New Term Sheet and
of those provisions of the Employment Agreement that have been expressly amended
by this Amended Employment Agreement or that have become inconsistent following
the execution of this Amended Employment Agreement as well as with the exception
of those provisions which have already been fully implemented by the Company
and/or by the Executive on or before the date of execution of this Amended
Employment Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement together with
Exhibit A (the “New Term Sheet”), Exhibit B (Revised Profit Sharing Bonus Plan)
and Exhibit B.1 (Germano Fanelli Profit Sharing Plan) which form an integral and
binding part of this Agreement, as of the day and year first above written.

                  ARROW ELECTRONICS EMEASA, INC.
 
           
 
  By:        
 
           
 
                THE EXECUTIVE
 
                      Germano Fanelli

6



--------------------------------------------------------------------------------



 



Germano Fanelli
Term Sheet
Exhibit A
Position: President, Arrow Electronics EMEASA
Effective Date: January 1, 2006
Annual Compensation:
(all amounts, unless otherwise expressly stated, gross of personal income
withholding taxes and in
Euros)

                                      2006     2007     2008     Total          
        (six months)        
Base salary
    393,250       432,575       216,287.50          
 
                  50% of actual target bonus paid in 2007        
Target bonus (100%)
    211,750       232,925                  
Total gross
    605,000       665,500                  
Net Special Bonus
    351,000 *     386,100 **     193,050 ***        

* Net Special Bonus of Euro 351,000 payable (net of any tax and/or social
security withholdings or dues) in four equal installments falling due on
March 31, 2006; June 30, 2006; September 30, 2006 and November 30, 2006. For the
avoidance of doubt it is agreed that this Net Special Bonus is by way of
implementation of the severance payment of equal amount provided for in
Exhibit A to the Employment Agreement under the heading “Severance Plans”.
** Payable (net of any tax and/or social security withholdings or dues) in four
equal installments falling due, respectively, on March 31, 2007; June 30, 2007;
September 30, 2007 and November 30, 2007.
*** Payable (net of any tax and/or social security withholdings or dues) in two
equal installments, on Mach 31, 2008 and May 31, 2008, respectively.
Employment Terms: You will continue to be employed as a Dirigente employee of
the Italian branch office of Arrow Electronic EMEASA. In addition, you will
retain Board Member (Consigliere di Amministrazione) status in Arrow Holding
South Europe (“AHSE”).
Base Salary and Annual Incentive: Your annual cash compensation in the proposed
plan is set forth above. Your actual annual bonus will be determined annually
under the MICP Program and may range from 0-200% of target depending on results.

7



--------------------------------------------------------------------------------



 



Executive Equity Programs: During 2006 and 2007, you will participate in the
Company’s current Stock-Option Program and Performance Share Program or any
replacement of such Programs in the future. At the end of the New Employment
Period, for the purposes of any stock-option program you will be treated as a
retired executive.

8



--------------------------------------------------------------------------------



 



Germano Fanelli
Arrow Electronics EMEA & South America
Revised Profit Sharing Bonus Plan
Term Sheet
Exhibit B
The Plan is designed to reward the sustainable, long term growth in Europe over
the three or more years Germano Fanelli has managed and will manage the Region
as provided for by the Employment Agreement and by the Amended Employment
Agreement, as applicable. The Plan is also intended to reward Germano Fanelli
for having identified and developed a suitable successor.
     Metrics Used:

  •   Operating Income: Baseline: Euro 117,000,000.00 (Euro 117M). Primary
measure to establish the profit sharing pool. . Germano Fanelli will earn 5%
(five per cent) of excess average operating income for the four year period 2004
— 2007 over this baseline.     •   EBIT: Baseline 5% (five per cent). For every
20 basis points deviation in average EBIT for the four year period 2004 — 2007
from the baseline, either up or down, a 1.0% enhancement or reduction will be
applied to the Plan Distribution paid in 2006, 2007, 2008. In all cases the
maximum enhancement or reduction to the Plan Distribution from the EBIT
performance will be 15.0%.     •   Return on Working Capital: Baseline 19%. For
every 40 basis points deviation in average ROWC for the four year period 2004 —
2007 from the baseline, either up or down, a 1.0% enhancement or reduction will
be applied to the Plan Distribution payable in 2006, 2007 and 2008. In all cases
the maximum enhancement or reduction to the Plan Distribution from the ROWC
performance will be 15.0%

     Exclusions:
     The Plan will exclude any of the following items deemed by the Company to
have a material effect:

  1.   Financial impact from changes in interest, tax, and currency rates     2.
  Financial impact from changes in reserves on Arrow Europe financial statements
    3.   Financial impact attributable to changes in capitalization structure  
  4.   Financial impacts attributed specifically to an acquisition or
divestiture, with the only exception of: (i) profits or losses deriving from the
Disway (Distar + Holz) acquisition which will be taken into account in their
entirety and, (ii) losses amounting to Euro 4,400,000 (Euro 4,4M) due to
additional wage taxes paid in central Europe in financial year 2005 which will
be entirely disregarded.

9



--------------------------------------------------------------------------------



 



  5.   Financial impact brought on by changes in accounting methodologies or
changes in the methodologies used to calculate corporate allocations and
expenses for 2007 from those employed in the 2006 budget     6.   Other changes
approved at a Arrow Corporate or global level of similar nature and impact

Maximum Benefit:
Total maximum payout under the Plan is Euro 5,000,000 (Euro 5M). (Refer to page
attached as Exhibit B.1 for additional detail.)
Minimum Benefit:
Minimum payout under this Plan is as follows:

(i)   Euro 334,000.00 for 2004 and 2005 to be paid as an advance payment in two
equal installments of Euro 167,000.00 each, payable on June 30, 2006 and
November 30, 2006, respectively.   (ii)   Euro 251,000.00 for 2006 to be paid as
follows: Euro 126,000.00 on or before June 30, 2007 and Euro 125,000.00 on or
before September 30, 2007, respectively.   (iii)   Euro 251,000.00 for 2007 (or
such greater amount as will become due based on the applicable formula for the
determination of the long-term bonus) to be paid on or before May 31, 2008.

For the avoidance of doubt it is agreed that:

  1.   In case of voluntary termination by the Executive as a result of a change
in the Executive’s reporting line or the departure from Arrow Electronic’s, Inc.
of William Mitchell and Dan Duval as provided in Paragraph 1(b)(ii) of the
Employment Agreement, the Executive will be entitled to receive the minimum pay
out of Euro 836,000.00 prorated to the actual length of his employment up to the
effective date of termination.     2.   In case of termination of the employment
by the Company without cause, Germano Fanelli will be entitled to receive the
greater of (i) the minimum of Euro 836,000.00 pay out in its entirety or (ii) if
the termination becomes effective after December 31, 2006, the Profit Sharing
Bonus calculated in accordance with the Profit Sharing Plan taking into account
the difference between the Base Line and the average of 2004, 2005 and 2006.
This will apply also in the case of termination of the employment due to the
disability of the Executive if it first arises after December 31, 2006.     3.  
The Executive shall not be entitled to any payment under this Plan in respect of
2008.

10



--------------------------------------------------------------------------------



 



Exhibit B.1
Germano Fanelli
     Profit Sharing Plan
Term Sheet

      Operating Income — Europe
“Baseline”
Euro 117,000,000
(Euro 117M)   Assuming no adjustments for EBIT and ROWC,
for each Euro 20,000,000 (Euro 20M) of
Incremental average of Operating Income over
“Baseline” during the 2004, 2005, 2006 and 2007
financial years
Pay out = Euro 1 million   Minimum Payout   Maximum Payout     Euro 836,000.00  
Assuming no adjustments for EBIT and ROWC, if
the 2004, 2005, 2006 and 2007 financial years
Average Operating Profit is
³ Euro 217,000,000 (Euro 217M)
Total Payment = Euro 5,000,000 (5M)

11